DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/933817 filed on 7/20/20. Claims 1-23 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 8/14/20 and 12/8/20 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: crack detecting unit, display control unit, operation unit, interpolation curve creating unit, repair length determining unit, and output unit in claim 1, 4, 7, 8, 12, and 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures are found in [0054, 0055, 0058, 0059, 0062, 0065, 0066, 0072, and 0075].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: image acquiring step, image acquiring unit, detection step, display step, pointing step, interpolation curve creating step, repair length determining step, filtering step, and output step in claims 1, 4, 7, and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et. al., US 2014/0184786 A1 (hereinafter Georgeson) in view of Schiller et. al., US 2019/0164318 A1 (hereinafter Schiller), and further in view of Eisa, “Numerical Curve Length Calculation Using Polynomial Interpolation,” Journal of Mathematical Imaging and Vision volume 49, pages 377–383 (2014) (hereinafter Eisa).

	As for claim 1, Georgeson discloses a repair length determination method comprising: an image acquiring step of acquiring, by an image acquiring unit ([0030], e.g., camera), an image obtained by imaging a crack ([0035], e.g., crack) repair target region in a structure ([0035], e.g., target object); a detection step of detecting ([0050], e.g., detecting), by a crack detecting unit, a crack ([0035], e.g., crack) from the acquired image; a display step of displaying, by a display control unit ([0030], e.g., display), the crack detected in the detection step; a pointing step of pointing a plurality of points ([0035], e.g., one tip and other tip) including two points at both ends of the crack in response to an instruction from an operation unit. 
	Georgeson does not explicitly disclose an interpolation curve creating step of creating, by an interpolation curve creating unit, an interpolation curve by using the points pointed in the pointing step; and. 
	However, Schiller teaches an interpolation curve creating step of creating, by an interpolation curve creating unit, an interpolation curve ([0015], e.g., generating rational interpolating curves) by using the points ([0015], e.g., input points) pointed in the pointing step; and. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Georgeson and Schiller before him/her to modify the systems and methods for stand-off inspection of aircraft structures apparatus and method for moving selection point in ultrasound image of Georgeson with the teaching of continuous-curvature rational curves for drawing applications of Schiller with a motivation to avoid the pitfalls of conventional techniques: small changes to an input point produced small changes to the output curve.
	Georgeson as modified by Schiller does not explicitly teach a repair length determining step of detecting, by a repair length determining unit, a length of the interpolation curve and determining a repair length. 
	However, Eisa teaches a repair length determining step of detecting, by a repair length determining unit, a length (Section 1, last paragraph, e.g., calculate the curve length) of the interpolation curve and determining a repair length (Section 1, last paragraph, e.g., calculate the curve length).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Georgeson, Schiller, and Eisa before him/her to modify the systems and methods for stand-off inspection of aircraft structures apparatus and method for moving selection point in ultrasound image of Georgeson with the teaching of numerical curve length calculation using polynomial interpolation of Eisa with a motivation to obtain high efficiency and accuracy in calculating a length.

	As for claim 12, the claim recites a repair length determination apparatus  of the method of claim 1, and is similarly analyzed.

	As for claim 22, the claim recites a repair length determination apparatus of the method of claim 1, and is similarly analyzed.

	As for claim 23, the claim recites a non-transitory, tangible computer-readable medium having stored thereon computer instructions of the method of claim 1, and is similarly analyzed.

	2.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Schiller, Eisa, and further in view of Elle et. al., US 2008/0281214 A1 (hereinafter Elle).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Georgeson as modified by Schiller and Eisa does not explicitly teach an output step of outputting, by an output unit, drawing information of the interpolation curve. 
	However, Elle teaches an output step of outputting, by an output unit, drawing information of the interpolation curve ([0028], e.g., display the length of … the curve).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Georgeson, Schiller, Eisa, and Elle before him/her to modify the systems and methods for stand-off inspection of aircraft structures apparatus and method for moving selection point in ultrasound image of Georgeson with the teaching of method for estimating cardiac pumping capacity of Elle with a motivation to allow the user to know the length of the curve.

	As for claim 18, the claim recites a repair length determination apparatus of the method of claim 7, and is similarly analyzed.

	3.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Schiller, Eisa, Demers et. al., US 2010/0157043 A1 (hereinafter Demers), and further in view of Elle.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Georgeson as modified by Schiller and Eisa does not explicitly teach an output step of outputting, by an output unit, information of a width of the crack. 
	However, Demers teaches an output step of outputting, by an output unit, information of a width of the crack ([0046], e.g., displays the width of the crack).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Georgeson, Schiller, Eisa, and Demers before him/her to modify the systems and methods for stand-off inspection of aircraft structures apparatus and method for moving selection point in ultrasound image of Georgeson with the teaching of system and method for inspecting the interior surface of a pipeline of Demers with a motivation to allow the user to know the width of the curve.
	Georgeson as modified by Schiller, Eisa, and Demers does not explicitly teach an output step of outputting, by an output unit, information of a length of the interpolation curve corresponding to the width. 
	However, Elle teaches an output step of outputting, by an output unit, information of a length of the interpolation curve corresponding to the width ([0028], e.g., display the length of … the curve).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Georgeson, Schiller, Eisa, Demers, and Elle before him/her to modify the systems and methods for stand-off inspection of aircraft structures apparatus and method for moving selection point in ultrasound image of Georgeson with the teaching of method for estimating cardiac pumping capacity of Elle with a motivation to allow the user to know the length of the curve.

	As for claim 19, the claim recites a repair length determination apparatus   of the method of claim 8, and is similarly analyzed.

	4.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Schiller, Eisa, Elle, and further in view of Ajito, US 2017/0347031 A1 (hereinafter Ajito).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Georgeson as modified by Schiller, Eisa, and Elle does not explicitly teach in the output step, data after tilt correction is output. 
	However, Ajito teaches in the output step, data after tilt correction is output ([0107], e.g., displays … after … tjli-distortion correction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Georgeson, Schiller, Eisa, Elle, and Ajito before him/her to modify the systems and methods for stand-off inspection of aircraft structures apparatus and method for moving selection point in ultrasound image of Georgeson with the teaching of imaging device, control method, and recording medium having stored program of Ajito with a motivation to provide an image to a viewer that is easier to understand.

	As for claim 21, the claim recites a repair length determination apparatus of the method of claim 10, and is similarly analyzed.

	5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson in view of Schiller, Eisa, and further in view of Chandramouli et. al., US 2017/0331881 A1 (hereinafter Chandramouli).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Georgeson as modified by Schiller and Eisa does not explicitly teach the interpolation curve is a spline curve or a Bezier curve. 
	However, Chandramouli teaches the interpolation curve is a spline curve or a Bezier curve ([0091], e.g., spline interpolation).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Georgeson, Schiller, Eisa, and Chandramouli before him/her to modify the systems and methods for stand-off inspection of aircraft structures apparatus and method for moving selection point in ultrasound image of Georgeson with the teaching of digital signal processing over data streams of Chandramouli with a motivation to quick and easy calculation of the interpolation using the known spline interpolation method.

Allowable Subject Matter
Claims 2-6, 9, 13-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Rauscher et al., US 2020/0273279 A1, discloses completeness check of a value document. 
        2.    Tsuji, US 2018/0217688 A1, discloses pen-type input apparatus and display-input system. 
        3.    Cao et al., US 2016/0055289 A1, discloses verification of photonic integrated circuits. 


Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485